Citation Nr: 1030271	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  99-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which declined to reopen the Veteran's claim for service 
connection for a heart disorder.

In October 2000, the Board reopened the Veteran's claim for 
service connection for a heart disorder and remanded to the RO 
the claim for service connection, on the merits, for further 
development.  The RO continued the denial of the Veteran's claim 
and returned the matter to the Board for further appellate 
consideration.

In a December 2001 decision, the Board denied the Veteran's claim 
for service connection for a heart disorder.  The Veteran filed a 
timely appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2002, Counsel for VA and for the 
Veteran filed a Joint Motion for Remand (Joint Motion) to return 
the Board's December 2001 decision.  In an Order dated in 
November 2002, the Court granted this motion. In July 2003, the 
Board remanded the claim. The RO continued the denial of the 
Veteran's claim and returned the matter to the Board.

In a July 2005 decision, the Board again denied the Veteran's 
claim for service connection.  The Veteran filed a timely appeal 
to the Court.  In a Memorandum Decision (Decision) dated in April 
2007, the Court vacated the July 2005 Board decision and remanded 
the matter to the Board for further proceedings consistent with 
the Decision.

In January 2008, the Board remanded the claim on appeal, pursuant 
to the Court's April 2007 Memorandum Decision.  The RO continued 
the denial of the Veteran's claim and the matter is now returned 
to the Board.


FINDINGS OF FACT

1.  The Veteran entered service with Lown Phenomenon (Lown-
Ganong-Levine syndrome), an abnormality of heart rhythm.

2.  The competent medical evidence is at least in equipoise as to 
whether a separate heart disorder manifested by left ventricular 
hypertrophy and cardiomegaly, and disabling to a degree of 10 
percent or more, was present within one year after discharge from 
active service.

3.  There is insufficient evidence to rebut the legal presumption 
that a heart disorder manifested by left ventricular hypertrophy 
and cardiomegaly was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder 
manifested by left ventricular hypertrophy and cardiomegaly are 
approximated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant the 
benefit sought on appeal.  Therefore, no further notice or 
development is needed with respect to this matter.


Merits of the Claim

The Veteran acknowledges that he had a heart disability 
manifested by abnormal rhythm upon entry into active service.  He 
contends, however, that a separate heart disorder, not noted at 
entry into active service, and manifested by cardiac enlargement 
and left ventricular hypertrophy, began during service and was 
evidenced by VA X-rays by which cardiac enlargement was diagnosed 
within one year after discharge from active service.  

Although the Veteran has at times characterized this as an 
"aggravation" of his pre-service heart condition, the Board 
finds that because cardiac enlargement generally and left 
ventricular hypertrophy specifically were not noted at entry into 
service, and, as will be recounted at length below, are indicated 
by the competent medical evidence of record to be a condition 
separate from his abnormal heart rhythm, the Board will apply the 
presumption of sound condition upon entry into service as to the 
left ventricular hypertrophy and cardiomegaly aspects of his 
current heart disability, see 38 U.S.C.A. § 1111, rather than 
require that an increase in severity during active service be 
shown, cf. 38 U.S.C.A. § 1153.  This substantially reduces the 
evidentiary burden placed upon the Veteran in proving his claim--
the Board's application of this analysis in the first instance is 
therefore only of benefit to his claim and constitutes no more 
than harmless, non-prejudicial error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The medical opinion evidence of record against the Veteran's 
claim, while carefully reasoned and expertly prepared, does not 
stand up to scrutiny in the context of the evidence of record.  
The evidence of record includes multiple sources of diagnosis of 
cardiac enlargement within one year of discharge from active 
service; an April 1978 EKG report indicating that the voltage 
criteria for left ventricular hypertrophy were met; and a current 
diagnosis of a heart disorder that includes left ventricular 
hypertrophy.  Even after the extensive development that has 
occurred in this matter, there is no competent medical evidence 
of record that adequately explains how the Veteran's cardiac 
enlargement diagnosed by X-ray within one year after discharge 
from active service, and repeatedly by X-ray during the years 
thereafter, and by EKG in 1978, might reasonably be dissociated 
from his current heart disorder manifested by left ventricular 
hypertrophy and cardiomegaly.  Rather, to paraphrase the Court in 
its April 2007 Memorandum Decision, the medical opinion evidence 
of record tends to raise more questions than it answers.  

After this extensive development, the current state of the record 
is such that the evidence is at least in equipoise as to all 
elements required to establish entitlement to service connection 
for a heart disorder manifested by left ventricular hypertrophy 
and cardiomegaly.  After a close review of the evidence of 
record, and affording all benefit of the doubt in the Veteran's 
favor, the Board will therefore grant entitlement to service 
connection for a heart disorder manifested by left ventricular 
hypertrophy and cardiomegaly.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support a claim of service connection.  
When the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).
   
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is presumed to be in sound condition when examined and 
accepted into the service except for defects or disorders noted 
when examined and accepted for service.  38 U.S.C.A. § 1111 (West 
2002).  The presumption is rebutted where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
Id.  Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  

Certain chronic disabilities, to include arteriosclerosis and 
other forms of cardiovascular disease, are presumed to have been 
incurred in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Veteran's service treatment records show that in November 
1970, on the Veteran's entrance report of medical examination, it 
was noted that the Veteran was diagnosed with "Lown 
Phenomenon," which was not considered disabling at a Board of 
Cardiology Consultation.  In its April 2007 Memorandum Decision 
the Court noted that Lown-Ganong-Levine syndrome is "an 
electrocardiograph abnormality characterized by a short P-R 
interval with a normal QRS complex, accompanied by atrial 
tachycardia."   

In May 1971, the Veteran complained of having intermittent pain 
in the left lower chest, no relation to his cough or inspiration.  
Examination revealed that the chest was clear and there was no 
tenderness to palpation.  The chest was found to be within normal 
limits.  An October 1973 report of medical examination indicates 
that the Veteran had no disabilities.

Post-service, a September 1974 X-ray of the chest revealed an 
enlarged heart.  A September 1974 electrocardiogram (EKG) and 
February 1975 EKG revealed sinus bradycardia.  A February 1975 X-
ray of the chest revealed that the heart was moderately enlarged 
with prominence of the left ventricle.  A March EKG with an 
unknown year shows sinus bradycardia, intraventricular conduction 
variation, and abnormal T-waves.  A July 1975 VA chest X-ray 
revealed possible left ventricular enlargement.  

A September 1975 VA X-ray of the chest revealed that inspiration 
was shallow.  The transverse cardiac diameter was within the 
limits of normal and pulmonary vascularity appeared to be within 
normal range and lungs were clear bilaterally.  
On a September 1975 report of medical history for reserve duty 
purposes the Veteran reported having heart trouble.  The 
September 1975 report of medical examination noted that the 
Veteran had a heart defect - well compensated, which was present 
at the Veteran's last tour of duty.  A systolic murmur was noted 
at base. 

A February 1976 VA examination report shows a diagnosis of heart 
disease of unknown etiology with systolic murmur, asymptomatic.  
There was also a diagnosis of cardiomegaly with left ventricular 
contour shown by X-ray.  An EKG noted sinus bradycardia and non-
specific T-wave changes.


An April VA EKG, with the year toward the right margin not 
adequately present in the photocopies of record, shows an 
impression of "voltage criteria for left ventricular 
hypertrophy" in the section of the report entitled "summary, 
serial changes, and implications."  Apparently, this evidence 
has been previously excluded from substantial consideration for 
the reason that the year the EKG was performed was not 
ascertained.  

However, at this time, the Board notes that the report of the EKG 
indicates that the Veteran was 26 years old, so that it is 
evident that the VA EKG impression of voltage criteria for left 
ventricular hypertrophy was rendered in April 1978.  This is 
consistent with the chronological ordering of the associated VA 
medical documentation, as the previous document, referencing the 
need for an employment physical, was dated in January 1978.

A June 1993 VA X-ray of the chest revealed cardiomegaly.  A March 
1996 VA echocardiogram revealed left ventricle chamber size at 
very upper limits of normal with normal wall thickness and left 
ventricle systolic function and no significant valvular 
dysfunction.  

A January 1997 VA X-ray revealed left ventricular enlargement, 
and a March 1998 VA X-ray of the chest revealed borderline 
cardiomegaly.

On VA examination in April 2001, the Veteran was found to have 
hypertensive heart disease as well as mild to moderate valvular 
disease.  EKG showed marked bradycardia.  The chief of cardiology 
of the Oklahoma City VA Medical Center reviewed the results of 
the examination and testing and in May 2001 opined that even 
though an X-ray report in 1974 reflected the presence of an 
enlarged heart, there was no chamber enlargement present 
currently, and the chance of a false positive with X-rays to 
determine heart size was probably the explanation for this 
disparity.  He stated that echocardiography was a superior test 
for establishing heart enlargement.  The cardiologist also opined 
that the heart condition present upon entry into service did not 
progress during service and, because the X-ray findings from 1974 
were non-specific, he did not find that any heart disease 
manifested between 1973 and 1974.
The chief of cardiology personally examined the Veteran in April 
2004 and ordered another echocardiogram, a Holter monitor, and an 
exercise stress test.  The VA echocardiogram revealed concentric 
left ventricular hypertrophy with left atrial enlargement 
consistent with mild hypertensive heart disease.  The Holter 
monitor revealed sinus bradycardia, non-conducted atrial 
premature beats, and periods of junctional rhythm.  In June 2004, 
following a review of the complete claims file and current test 
results, the cardiologist opined that the Veteran's Lown 
Phenomenon did not progress during service, that it would not 
progress to be an enlarged heart because it is an abnormality of 
heart rhythm and does not produce cardiomegaly. 

The cardiologist again pointed out that X-ray diagnosis of 
enlargement of the heart had a high degree of error as X-rays 
exaggerate the actual heart size and opined that currently 
diagnosed heart problems did not manifest during service.  It was 
noted that the Veteran had been treated for hypertension since 
1996.  The VA physician also stated that the Veteran's diagnosis 
of an enlarged heart by September 1974 was highly likely a new 
diagnosis and a new problem, but he also stated that he did not 
believe that heart disease first manifested between 1973 and 
1974.

In December 2004, the RO attempted to obtain clarification of the 
June 2004 VA physician's statement that the September 1974 X-ray 
of the chest was "a new diagnosis and a new problem."  The RO did 
not receive a response.

In the April 2007 Court Decision, the Court stated that in June 
2004, the VA physician, C.S., M.D., did not provide an 
explanation as to how the September 1974 X-ray results were 
insufficient to establish the existence of an entirely new 
condition.  In addition, the Court stated that Dr. C.S. did not 
discuss whether the February 1975 and July 1975 X-rays were also 
inaccurate.  Further, the Court stated that neither Dr. C.S., nor 
the Board in its July 2005 decision, discussed whether the 
diagnosis of an enlarged heart was indicative of an actual 
enlarged heart condition or whether the inaccurate tendencies of 
such reports were so pervasive as to render all three reports 
(September 1974, February 1975, and July 1975 chest X-rays) 
nonprobative.  In addition, the Court stated that the Board's 
reliance on Dr. C.S.'s June 2004 opinion was suspect as the Board 
did not seek clarification of Dr. C.S.'s statement regarding the 
"new heart condition" as shown by the September 1974 chest X-
ray. 

Also included in the record is an August 2001 statement, in which 
the Veteran argued that his service Reserve records were missing 
from 1974 and records from November 1972 to September 1973 were 
also missing.

A January 2002 statement from H.G., a soldier that served with 
the Veteran, states that he remembered that the Veteran went on 
sick call for his heart.

Regarding the above lay assertions, in its April 2007 Decision, 
the Court stated that the Board rejected the Veteran's lay 
statements regarding whether he received treatment in service for 
his heart condition without sufficient reasoning and further that 
the Board was to determine whether the Veteran's statements were 
relevant.

In January 2008, the Board again remanded the claim for further 
development and adjudication, consistent with the Court's April 
2007 Decision.  This included a request for a medical opinion, 
which was obtained in August 2009.  

The report essentially asserts that the X-ray findings of an 
enlarged heart within one year and during the year after were 
unreliable.  The report finds that echocardiograms of record do 
not support a finding cardiac enlargement in the years 1974 and 
1975, and that tests conducted during the two years after service 
were not adequate to identify any manifestations of 
cardiovascular disease.  The examiner stated generally that an 
electrocardiogram is more sensitive than a chest X-ray, and less 
sensitive that an echocardiogram, in the detection of left 
ventricular hypertrophy.

As is true of all medical opinion evidence of record, however, 
the August 2009 report does not mention the April 1978 EKG report 
that indicated that the voltage criteria for left ventricular 
hypertrophy were met.  This is likely because the year of the EKG 
is not on the report; however, as discussed above, it is evident 
that the EKG impression was rendered in April 1978, based on the 
Veteran's age of 26 at the time the EKG was performed and as 
corroborated by the chronology of the associated VA medical 
evidence in the claims file.  

The rationale for the medical opinion evidence against the 
Veteran's claim has essentially been that the X-rays taken 
shortly after service, that were believed at that time to 
demonstrate an enlarged heart, were not reliable for various 
possible reasons, and that there is no reliable evidence of left 
ventricular hypertrophy until 1993, or of hypertension said to be 
the cause of the hypertrophy until 1996.  (This aspect of the 
evidence said to be against the Veteran's claim is itself 
somewhat problematic, as there is a 1993 VA diagnosis of 
cardiomegaly, similar to those rendered by VA from 1974 through 
1978, while hypertension was not diagnosed until approximately 
1996.)  

In the Board's view, the presence of EKG evidence of left 
ventricular hypertrophy in April 1978 substantially undermines 
all medical opinion evidence of record against the Veteran's 
claim, insofar as it the medical opinions against the Veteran's 
claim are premised on the purported unreliability of the multiple 
X-ray findings of heart enlargement in the 1970s.  In this 
regard, though he did not acknowledge the April 1978 EKG evidence 
of left ventricular hypertrophy, the August 2009 VA examiner 
specifically stated that EKG evidence of left ventricular 
hypertrophy was more sensitive than X-ray evidence.

In this context, the presence of the heart enlargement, diagnosed 
within one year of active service, gives rise to a presumption of 
service connection for a heart disorder manifested by left 
ventricular hypertrophy and cardiomegaly if disabling to a degree 
of 10 percent or more within one year of discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309(a).  

The level of disability resulting from the cardiac enlargement 
during the first year after discharge from active service was not 
thoroughly investigated at that time.  Still, there is a service 
treatment record of what might be construed as then-unexplained 
symptoms of heart disease, such as intermittent pain in the left 
lower chest, with no relation to coughing or inspiration; the 
Veteran has provided credible evidence of treatment for heart 
problems during service, the service treatment records of which 
have not been obtained, and a lay statement corroborating this 
assertion; there are records of a systolic murmur being heard in 
all areas in September 1974; and there are repeated concerns in 
employment-related medical treatment records in the 1970s as to 
whether the Veteran's cardiac signs and symptoms, including heart 
enlargement as shown by X-rays, might preclude him from the 
manual labor employment he sought with VA.  Further, there is 
limited service department documentation to show that in 1975, 
though slightly more than one year after service, the Veteran 
complained of experiencing heart trouble.  As such, the Board 
will afford the Veteran the benefit in the doubt as to whether 
his heart disability was disabling to a degree of 10 percent or 
more within one year after discharge from active service. 

In sum, affording all reasonable doubt in favor of the Veteran, 
the Board finds that the evidence is at least in equipoise as to 
all elements required to substantiate the Veteran's claim.  
Accordingly, entitlement to service connection for a heart 
disorder, manifested by left ventricular hypertrophy and 
cardiomegaly, is warranted.  


ORDER

Service connection for a heart disorder, manifested by left 
ventricular hypertrophy and cardiomegaly, is granted.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


